985 So.2d 631 (2008)
Gonzalo ESTRADA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-329.
District Court of Appeal of Florida, Fourth District.
June 16, 2008.
Gonzalo Estrada, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.

ON REMAND FROM THE SUPREME COURT
PER CURIAM.
Gonzalo Estrada appeals the summary denial of his rule 3.850 motion arguing that he should have been allowed to amend his motion before it was denied as legally insufficient. We initially affirmed the circuit court's order with a citation to our decision in Spera v. State, 923 So.2d 543 (Fla. 4th DCA 2006). Estrada sought review in the Florida Supreme Court, and his case was stayed pending the supreme court's decision in Spera v. State, 971 So.2d 754 (Fla. 2007). Following its decision in Spera, the supreme court remanded this case for reconsideration. Estrada v. State, 980 So.2d 1053 (Fla.2008). On remand to this court, the state has no objection to remanding this case to the trial court to allow Estrada to amend his 3.850 motion.
Accordingly, the circuit court's order is reversed and this case is remanded for the trial court to strike Estrada's motion with leave to amend pursuant to Spera v. State, 971 So.2d 754 (Fla.2007).
STONE, POLEN and MAY, JJ., concur.